DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final Office action is in response to Applicant’s amendment filed on 9/15/2022.
Currently, claims 1-20 are pending and examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2019/0084486 to Harmelink et al. (‘Harmelink’).
Re claim 1: Harmelink discloses a component 100 for a vehicle interior comprising: a base 110; a cover 120 configured to move relative to the base between a closed position (Fig. 2A) and an open position (Fig. 2B); and a mechanism 124 configured to assist movement of the cover 120 from the open position toward the closed position; wherein the cover 120 is configured to move in a closing direction from the open position through an intermediate position (Fig. 4C) to the closed position wherein the cover 120 is configured to move in an opening direction from the closed position through the intermediate position to the open position; wherein the mechanism 124 is configured to be disengaged with the cover 120 in the closed position (see par. [008], line last two lines); wherein the mechanism 124 is configured to engage the cover 120 in the opening direction from the intermediate position toward the open position in movement of the cover toward the open position (see Figs. 4A-4E).
Re claim 2: wherein the base 110 comprises a stowing compartment for stowing the cover 120 in a fully open position (Fig. 4E); wherein the mechanism 124 is configured to oppose gravity to slow movement of the cover 120 from the intermediate position into the stowing compartment (Fig. 4C); wherein the mechanism 124 comprises a spring 128 configured to assist lifting of the cover 120 from the stowing compartment in movement toward the intermediate position.
Re claim 3: wherein the spring 128 comprises a coil spring (Fig. 6A).
Re claim 4: wherein the cover 120 comprises a front edge and a rear edge; wherein the mechanism 124 is configured to push the rear edge of the cover 120 in the closing direction (Figs. 6A-6B).
Re claim 5: wherein the cover 120 is configured to separate from the mechanism 124 as the cover 120 moves from the intermediate position toward the closed position (Figs. 4A-4C)).
Re claim 6: wherein the cover 120 comprises a front portion and a rear portion; wherein the front portion of the cover 120 comprises a tab 121; wherein the mechanism 124 is configured to push the tab 121 at the front portion of the cover 120 in the closing direction (Fig. 6A).
Re claim 7: the cover 120 comprises a tab 121 configured to engage the mechanism 124.
Re claim 8: wherein the base 110 comprises a first sidewall (wherein 110 points to) and a second sidewall (wherein near 120 points to, Fig. 4A); wherein the mechanism 124 comprises a tab 121 extending from at least one of the first sidewall and the second sidewall to engage the cover 120.
Re claim 9: wherein the base 110 comprises a first sidewall (wherein 110 points to) and a second sidewall (wherein near 120 points to); wherein the cover 120 comprises a tab 121 extending into at least one of the first sidewall and the second sidewall to engage the mechanism 124.
Re claim 10: comprising at least one of (a) a vehicle trim component, (b) a console 2 (see Fig. [0037], lines 1-2), (c) a floor console, (d) a center console, (e) a storage compartment, (f) an arm rest; wherein the cover comprises at least one of (a) a door, (b) a tambour door, (c) a shade, (d) a blind, (e) a roller blind (see Abstract or par. [0033], lines last five lines).
Re claim 11: d Harmelink discloses a component 100 for a vehicle interior comprising: a base 110; and a cover 120 configured to move relative to the base 110 between a closed position (Fig. 4A) and an open position (Fig. 4E); and a mechanism 124 comprising a spring 128 configured to assist movement of the cover 120 relative to the base 110; wherein the cover 120 comprises a tambour door par. [0033], last two lines); wherein the cover 120 is configured to move in a closing direction from the open position (Fig. 4E) through an intermediate position (Fig. 4C) to the closed position (Fig. 4A); wherein the cover 120 is configured to move in an opening direction from the closed position through the intermediate position to the open position; wherein the spring 128 is configured to extend during movement of the cover in the opening direction; wherein the spring 128 is configured to retract during movement of the cover in the closing direction (Figs. 6A-6B).
Re claim 12: wherein the mechanism 124 is configured to disengage with the cover 120 in movement in the closing direction from the intermediate position (Fig. 4C) to the closed position (Fig. 4A).  
Re claim 13: wherein the cover 120 comprises a front edge and a rear edge; wherein the rear edge of the cover 120 is configured to extend the spring 128.
Re claim 14: wherein the base 110 comprises the mechanism 124 and wherein the cover 120 is configured to contact the mechanism 124 at the intermediate position (Fig. 4C) as the cover 120 moves from the closed position toward the open position.
Re claim 15: wherein the mechanism 124 comprises a tab 121 and the cover 120 is configured to engage the tab of the mechanism 124.
Re claim 16: Harmelink discloses a component 100 for a vehicle interior comprising: a base 110; a cover 120 configured for movement relative to the base 110 from an open position (Fig. 4E) to a closed position (Fig. 4A) through an intermediate position (Fig. 4C); and a mechanism 124 configured to apply a force to oppose gravity in movement of the cover 120 from the intermediate position toward the open position in an opening direction and to apply a force in movement of the cover 120 from the open position to the intermediate position in a closing direction; wherein the cover 120comprises a sliding door 120 (par. [0044], line 9; see Figs. 4A, C, E) configured to facilitate access into the base 110 in the open position.
Re claim 17: wherein the mechanism 124 comprises a spring mechanism 128 comprising a coil spring (Fig. 6A).
Re claim 18: wherein the mechanism 124 comprises a spring 128 configured to extend as the cover 120 moves from the intermediate position (Fig. 4C) toward the open position (Fig. 4E); to compress as the cover 120 moves from the open position (Fig. 4E) toward the intermediate position (Fig. 4C).
Re claim 19: wherein the mechanism 124 comprises a tab 121 and the cover 120 is configured to engage the tab 121 of the mechanism 124.
Re claim 20: Harmelink discloses a vehicle interior component 100 for a vehicle configured to be operated by a force provided by an occupant comprising: a base 110; a cover 120 configured for sliding movement (par. [0044], lines 8-9) along a guide 114 between a closed position (Fig. 4A) and an open position (Fig. 4E) to allow access into the base 110; a spring mechanism 124 comprises a spring 128 configured to apply a spring force to the cover 120; wherein the cover 120 is configured so that movement of the cover 120 from the open position toward the closed position comprises movement assisted by the spring force from the spring mechanism 124 and assisted by the force by the occupant to lift the cover 120 and movement unassisted by the spring force from the spring mechanism 124 and assisted by the force from the occupant to slide the cover 120 toward the closed position; wherein the cover 120 is configured so that movement of the cover 120 from the closed position toward the open position comprises movement unassisted by the spring force from the spring mechanism 124 and assisted by the force from the occupant to slide the cover 120 toward the open position and movement restrained by the spring force from the spring mechanism 124 as the cover 120 moves to the open position; wherein the base 110 comprises a stowing compartment (see par. [0033], last five lines) to stow the cover 120 in a fully open position (Fig. 4E).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale